 
SECOND AMENDMENT
TO THE
REGENCY AFFILIATES, INC.
2003 STOCK INCENTIVE PLAN
 
The 2003 Stock Incentive Plan, as amended, (“Plan”), as adopted by the Board of
Directors of Regency Affiliates, Inc. (the “Company”) on March 17, 2003 and
amended as of October 1, 2003, is hereby amended by the Board of Directors of
the Company, pursuant to Section 7(a) of the Plan, as follows:
 
1.           To increase the number of shares of Common Stock, par value $0.01
per share, of the Company available for grant under the Plan by 250,000, the
first paragraph of Section 3 of the Plan is hereby amended by deleting the
number “250,000” and substituting therefor the number “500,000.”
 
2.           Except as modified herein, the Plan shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officer as of the 13th day of August, 2004.
 
 

  REGENCY AFFILIATES, INC.          
 
By:
/s/ Laurence S. Levy  
 
 
Laurence S. Levy
President
               

 